Expressing after reconsideration merely individual conclusions, it seems to me that two things must be found to follow from the state of the record in this cause:
(1) That the effect of the contracts, considered as an entirety, is to evidence a mutual intention between the parties to thereby engage in a joint enterprise, the outcome of which through seismographical and torsion-balance explorations was alone to determine their several interests under the leases, and that the overriding royalty provisions in paragraph 7 thereof concerning additional lands make that purpose plain; that being true, our original conclusion was correct, whether or not any of the criticisms of it in the motion for rehearing are well taken.
(2) That the undisputed evidence discloses that, shortly after the failure of these tests of the land, and before the expiration of the four months' period on September 15, 1925, appellant through its president advised appellees of such failure and of its intention to surrender the leases and make the stipulated reassignment thereof; this amounted to a clear election not to complete the transaction, and should in equity relieve appellant of the burden of the contract.
I have therefore concurred in the overruling of the motion.